Citation Nr: 0815178	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-00 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for right middle finder 
osteopenia (claimed as right middle finger triggering with 
inflammation, locking, pain, and loss of strength in the 
right hand).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.


FINDING OF FACT

Right middle finger osteopenia and trigger finger were not 
manifest in service and are unrelated to service.  


CONCLUSION OF LAW

Right middle finger osteopenia (claimed as right middle 
finger triggering with inflammation, locking, pain, and loss 
of strength in the right hand) was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through a June 2002 
letter to the veteran that addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, 
including that in the veteran's possession, to the AOJ.

The veteran was notified of effective dates for ratings and 
degrees of disability in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claim is 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
private medical records, VA medical records, and lay 
statements from the veteran, and a VA examination was 
conducted in September 2002.  Further examination is not 
necessary as the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  VA has 
satisfied its assistance duties.

Merits

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

While there are references to a right middle finger pre-
service fracture in May 1974, January 1991, and May 1994 
service examination reports, no disability was noted in 
service.  In particular, service medical records make no 
reference to right middle finger osteopenia and there was no 
right middle finger treatment in service.  Furthermore, the 
veteran's right finger was normal on service discharge 
examination in May 1994.  No defects were noted on service 
entrance examination, and the presumption of soundness on 
service entrance has not been rebutted.  See 
38 U.S.C.A. § 1111 (West 2002).  As there was no right finger 
disability at the time of service entry, service connection 
based on aggravation of a preexisting disability is not 
warranted.  

Post service medical records show that trigger finger was 
found privately in August 2000.  At the time, the veteran 
stated that he had had swelling in his right middle finger 
for 5 years.  In papers apparently completed by the veteran 
at the time of treatment in 2000, he reported that right 
middle finger stiffness had been a developing problem for him 
over the past few years.  In October 2000, he reported that 
he had had stiffness and locking at the proximal 
interphalangeal joint for 1 year off and on.  

In August 2002, the veteran stated that his finger started 
locking up in about 1977.  

On VA examination in September 2002, the distal phalanx could 
be flexed in a normal fashion and was flexed to about 60 
degrees.  X-rays revealed mild diffuse osteopenia with mild 
swelling over the metacarpophalangeal joints.  The diagnosis 
was diffuse osteopenia with tenderness, swelling, and 
triggering, right middle finger.  The examiner indicated that 
the veteran had no isolated or single incident in service 
which explained his current complaints, which were of right 
middle finger triggering with pain and loss of strength in 
his right hand.  

During the veteran's hearing before the undersigned in 
February 2007, he recalled that he had injured his right 
middle finger in service.  However, he indicated that on 
active duty, he did not notice any symptoms, and that he did 
not have the symptoms he has now.  He started noticing the 
problem shortly after service.  

Right trigger finger and osteopenia were not shown in 
service, and the veteran testified in February 2007 that he 
did not have the symptoms he has now while he was in service.  
Trigger finger and osteopenia were first shown 5 or more 
years after service and are unrelated to service.  Even if 
symptoms were present shortly after service, the examiner in 
September 2002 did not relate trigger finger or osteopenia to 
service.  To the contrary, he indicated that there was no 
incident in service which would explain the veteran's current 
complaints.  The preponderance of the evidence including the 
majority of the veteran's post-service statements, including 
his earliest ones, indicate that right middle finger 
symptomatology including trigger finger was not present in 
service.  

In light of the evidence, service connection should be denied 
for right middle finger osteopenia (claimed as right middle 
finger triggering with inflammation, locking, pain, and loss 
of strength of the right hand).  

While the veteran has indicated that he feels his current 
disorder had its onset due to service, he is a layperson, and 
as such, his opinions about medical matters such as nexus to 
service are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).  


ORDER

Service connection for right middle finger osteopenia 
(claimed as right middle finger triggering with inflammation, 
locking, pain, and loss of strength of the right hand) is 
denied.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


